DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 10-13, filed 1/25/2021, with respect to drawing objections, specification objections, claim objections, and claim interpretation have been fully considered and are persuasive.  The objections and interpretation of 10/28/2021 has been withdrawn. 
Applicant’s arguments with respect to claim 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The prior art was interpreted in a different way that discloses the amended language.
The rejection is updated below and made final necessitated by amendment. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shudo et al. US 20130259661, hereinafter referred to as "Shudo".
Regarding claim 14, Shudo discloses 
A turbocharger (Figure 1: Turbocharger (10)), comprising: 
a turbine (Figure 1: Turbine in the turbine housing (12)) configured to expand a first medium (Figure 1: Gas (e) flows in the passage)), comprising: 
a turbine housing (Figure 1: Turbine housing (12)); 
a nozzle ring (Figure 1: Nozzle plate (22)); and 
a turbine rotor (Figure 1: Turbine blades (26)); 
a compressor (Figure 2: Compressor in compressor housing (56)) configured to compress a second medium utilizing energy extracted in the turbine during an expansion of the first medium (Figure 2; paragraph [0005]: Charges air to the engine), comprising: 
a compressor housing (Figure 2: Compressor housing (56)); and a compressor rotor coupled to the turbine rotor via a shaft (Figure 2; paragraph [0004]: Shaft (28) connects the turbine blades (26) to compressor blades); 
a bearing housing (Figure 1: Bearing housing (30)) in which the shaft is mounted that is arranged between and connected to the turbine housing and the compressor housing (Figure 2; paragraph [0004]: Shaft (28) connects the turbine blades (26) to compressor blades); 
a fastening device (Figure 1: Flanged bolts (40, 44)) configured to connect the turbine housing and the bearing housing (Figure 1; paragraph , comprising: 
a first section (Figure 1: Flange (44) section that touches the turbine housing (12)) of the fastening device that is mounted on a flange of the turbine housing (Figure 1: Joint part (14) of the turbine housing (12)); and 
a second section (Figure 1: Flange (44) section that touches the bearing housing (30)) of the fastening device covers a flange of the bearing housing at least in sections (Figure 1: Flange (32) of bearing housing (30)); and 
a flange of the nozzle ring (Figure 1: Nozzle plate (22) has a flange that extends from the base; as seen in the clip below) that is installed such that, based on a flow passage, the flange is positioned on a side of a flow passage that is located opposite the flange of the turbine housing (Figure 1: Nozzle plate (22) flange is in the flow passage opposite of the turbine housing (12); as seen in the clip below) and a heat shield (Figure 1: Nozzle mount (24)) having a flange positioned on a same side of the flow passage as the flange of the turbine housing (Figure 1: Flange of nozzle mount (24) that is on the same side of the flow passage as the flange of the turbine housing; as seen in the clip below), wherein the nozzle ring presses against the flange of the heat shield (Figure 1: Nozzle plate (22) presses against the flange of the nozzle mount (24) ; as seen in the clip below).

    PNG
    media_image1.png
    514
    552
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 15-22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shudo et al. US 20130259661 in view of Tashiro et al US 20140241858, hereinafter referred to as "Tashiro".
Regarding claim 15, Shudo discloses all of the above limitations. However, Shudo is silent as to wherein the flange of the nozzle ring and the nozzle ring is an integral part of an insert piece of the turbine. From the same field of endeavor, Tashiro teaches wherein the flange of the nozzle ring and the nozzle ring is an integral part of an insert piece of the turbine (Figure 1: Nozzle plate (36) is an integral part of the tubular part (36b)).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shudo to have a seal ring that clamps and between an integral nozzle insert ring and the turbine housing that fastens them together with the seal ring pressing on the nozzle and heat shield in a recess of the turbine housing (which is a key in the recess) to better restrict the nozzle plate from the turbine housing during expansion and it prevents deformation of the seal ring (Paragraph [0028]).
Regarding claim 16, Shudo discloses wherein the flange of the nozzle ring adjoins a section of the turbine housing which, based on the flow passage, is positioned on the side of the flow passage that is located opposite the flange of the turbine housing (Figure 1: Nozzle plate (22) adjoins turbine housing (12) opposite of the joint part (14)).
Regarding claim 17, Shudo discloses all of the above limitation. However, Shudo is silent as to wherein the flange of the nozzle ring is fastened to the section of the turbine housing via a fastening device. From the same field of endeavor, Tashiro teaches wherein the flange of the nozzle ring is fastened to the section of the turbine housing via a fastening device (Figure 1: Seal ring (16) fastens the turbine housing (12) and nozzle plate (22)).
The modification is covered in the rejection of claim 15.
Regarding claim 18, Shudo discloses all of the above limitation. However, Shudo is silent as to an elastic spring element is received in a recess defined in the section of the turbine housing, which presses against the flange of the nozzle ring. From the same field of endeavor, Tashiro teaches an elastic spring element is received in a recess defined in the section of the turbine housing, which presses against the flange of the nozzle ring (Figure 1; paragraph [0061]: Seal ring (16) fastens and restricts the movement of the turbine housing (12) and nozzle plate (22)).
The modification is covered in the rejection of claim 15.
Regarding claim 19, Shudo discloses all of the above limitation. However, Shudo is silent as to teach wherein the elastic spring element presses the nozzle ring against the heat shield of the turbine. From the same field of endeavor, Tashiro teaches wherein the elastic spring element presses the nozzle ring against the heat shield of the turbine (Figure 1: Back plate (22) gets pressed against the nozzle mount (31) by the seal ring (16)).
The modification is covered in the rejection of claim 15.
Regarding claim 20, Shudo discloses all of the above limitation. However, Shudo is silent as to wherein a flange of the heat shield is clamped between the flange of the turbine housing and the flange of the bearing housing. From the same field of endeavor, Tashiro teaches wherein a flange of the heat shield is clamped between the flange of the turbine housing and the flange of the bearing housing (Figure 1: Back plate (22) is clamped between bearing housing (13) and turbine housing (12)).
The modification is covered in the rejection of claim 15.
Regarding claim 21, Shudo discloses wherein a flange of the heat shield is mounted to the flange of the bearing housing via an anti-rotation device (Figure 1: Element between the bearing housing (36) and nozzle mount (24) is mounded by the lip on the bearing housing (36)).
Regarding claim 22, Shudo discloses wherein the flange of the turbine housing directly lies against the flange of the bearing housing (Figure 1: Flange (32) of bearing housing (30) lies directly on the joint part (14) of the turbine housing (12)).
Regarding claim 27, Shudo discloses all of the above limitation. However, Shudo is silent as to teach wherein the fastening device is a feather key. From the same field of endeavor, Tashiro teaches wherein the fastening device is a feather key (Figure 1; paragraph [0061]: Seal ring (16) fastens and restricts the movement of the turbine housing (12) and nozzle plate (22) in the recess of the turbine housing (12)).
The modification is covered in the rejection of claim 15.
Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al US 5964574, hereinafter referred to as "Meier", in view of Shudo et al. US 20130259661.
Regarding claim 23, Meier discloses  
A turbocharger, comprising: a turbine (Figure 1: Turbine (1)) configured to expand a first medium (Figure 1: Turbine takes an inflow of gasses (Col 3, line 17)), comprising: 
a turbine housing (Figure 1: Turbine casing (3)); and 
a turbine rotor (Figure 1: Turbine wheel (7)); a
 compressor (Col 3, line 6: Compressor is not shown) configured to compress a second medium utilizing energy extracted in the turbine during an expansion of the first medium (Col 4, line 1-2: Compressor wheel is turned by exhaust gasses that are expanding), comprising: 
a compressor housing; and a compressor rotor that is coupled to the turbine rotor via a shaft (Col 3, line 5-15: Compressor has a wheel and is arranged on the same shaft (6) in the casing); 
a bearing housing (Figure 1: Bearing housing (13)) that is arranged between and connected to the turbine housing and the compressor housing and in which the shaft is mounted (Figure 1: Bearing housing (13) connects the compressor and turbine and shaft (6) is mounted on the bearing housing (13)); 
a fastening device (Figure 1: tightening strap (14)) configured to connect the turbine housing and the bearing housing (Figure 1: Tightening strap (14) connects bearing housing (13) and turbine housing (3)), comprising: 
a first section of the fastening device is mounted to a flange of the turbine housing (Figure 1: Section of the tightening strap (14) that overlaps the turbine housing (3) extension); and a second section of the fastening device covers a flange of the bearing housing at least in sections (Figure 1: Section of the tightening strap (14) that overlaps the bearing housing (13) extension); 
a flange of a nozzle ring (Figure 1: Nozzle ring (11) with fastening element (16)) and a flange of a heat shield (Figure 1: Intermediate wall (5)) are clamped between the flange of the turbine housing and the flange of the bearing housing (Figure 1: Intermediate wall (5) and nozzle ring (11) are clamped between turbine housing (3) and bearing housing (13)). 
However, Meier is silent as to teach -5-LEGAL\41429897\1a spring element is positioned between the flange of the bearing housing and the flange of the turbine housing configured to press the flange of the nozzle ring axially against the flange of the turbine housing. 
From the same field of endeavor, Shudo teaches 
a spring element (Figure 1: Seal (48)) is positioned between the flange of the bearing housing and the flange of the turbine housing (Figure 1: Seal (48) is positioned between the parts to have compression between all of the housings; this is analogous to the gap in between the intermediate wall (5) and turbine housing (3) and bearing housing (13) of Meier).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Meier to have that seal in the gap between the bearing housing and intermediate wall to have the tolerances of the thermal deformation along with the sealing properties maintained high at the sealing surfaces (Paragraph [0051]) and to have the best sealing properties (Paragraph [0052]).
The combination would result in a spring element configured to press the flange of the nozzle ring axially against the flange of the turbine housing.
Regarding claim 24, Meier discloses all of the above limitation. However, Meier is silent as to wherein the spring element is positioned between the flange of the bearing housing and the flange of the heat shield, which presses the flange of the heat shield axially against the flange of the nozzle ring and presses the flange of the nozzle ring axially against the flange of the turbine housing. From the same field of endeavor, Shudo teaches wherein the spring element is positioned between the flange of the bearing housing and the flange of the heat shield, which presses the flange of the heat shield axially against the flange of the nozzle ring and presses the flange of the nozzle ring axially against the flange of the turbine housing (Figure 1: Seal (48) is positioned between the parts to have compression between all of the housings; this is analogous to the gap in between the intermediate wall (5) and turbine housing (3) and bearing housing (13) of Meier).
The modification is covered in the rejection of claim 23.
Regarding claim 25, Meier discloses all of the above limitation. However, Meier is silent as to wherein the spring element is positioned in a recess of the flange of the heat shield between the flange of the heat shield and the flange of the bearing housing. From the same field of endeavor, Shudo teaches wherein the spring element is positioned in a recess of the flange of the heat shield between the flange of the heat shield and the flange of the bearing housing (Figure 1: Seal (48) is positioned between the parts to have compression between all of the housings; this is analogous to the gap in between the intermediate wall (5) and turbine housing (3) and bearing housing (13) of Meier).
The modification is covered in the rejection of claim 23.
Regarding claim 26, Meier discloses all of the above limitation. However, Meier is silent as to wherein the spring element on one side supports itself on the flange of the heat shield and on another side on the flange of the bearing housing. From the same field of endeavor, Shudo teaches wherein the spring element on one side supports itself on the flange of the heat shield and on another side on the flange of the bearing housing (Figure 1: Seal (48) is positioned between the parts to have compression between all of the housings; this is analogous to the gap in between the intermediate wall (5) and turbine housing (3) and bearing housing (13) of Meier).
The modification is covered in the rejection of claim 23.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M./Examiner, Art Unit 3745  

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747